[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DE: MOTION FOR ARTICULATION
The motion dated December 26, 1996 will be answered as the defendant's motion has the request numbered.
1. The trial court noted that the language of the agreement was crystal clear (Tr. p. 9). This question is answered by Article V "Pension and Retirement Plans".
2. The agreement is clear.
3. The agreement is clear.
4. The agreement is clear.
5. The transcript speaks for itself. CT Page 1803
6. The transcript speaks for itself.
7. The agreement is "crystal clear".
8. The transcript speaks for itself, in particular Tr. p. 8.
9. The attorney for the defendant is referred to Tr. p. 8.
10. The agreement speaks for itself.
11. The agreement speaks for itself.
12. The transcript is clear on this point.
13. The transcript speaks for itself.
14. The transcript speaks for itself.
15. The transcript answers this at Tr. p. 8.
16. The transcript speaks for itself.
17. The transcript speaks for itself.
18. The defendant is referred to the file.
19. The transcript speaks for itself.
20. The transcript and file contain the answer, and no further comment is necessary.
HARRIGAN, J.